LOGO [g10909g62o46.jpg]
279 Bayview Drive, Barrie, Ontario L4M 4W5
 
Exhibit 10 (ff)
 
BRIAN E. LEVY
President
Chief Executive Officer
(705) 728-6242
(705) 728-6742 FAX
 
July 22, 2002
 
Mr. Heinz Stier
20 Cairns Blvd.
Barrie, ON
L4M 4S5
 
Dear Heinz:
 
Re: Retirement Agreement
 
This will confirm our agreement concerning the terms of your retirement as an
employee of InterTAN, Inc. and InterTAN Canada Ltd. (collectively or
individually, “InterTAN” or the “Company”) effective April 26, 2002 (the
“Retirement Date”). All amounts stated herein are denominated in Canadian
dollars.
 
Severance Benefits
 
The Company will pay you the sum of $323,500 (the “Severance Amount”), less any
required withholdings, as soon as is reasonably practical after the date we are
in receipt of an original copy of this letter agreement, duly executed by you
(the “Release Date”). This amount is in satisfaction of all obligations owed to
you by InterTAN including, but not limited to, any accrued but unpaid vacation
pay and any bonus entitlement under your current year pay plan. You hereby
direct that payment of the Severance Amount (less the amount of $4,298.08 which
you acknowledge was previously paid to you as part of your last pay cheque)
shall be as follows:
 

 
•
 
$157,991.34 shall be payable by cheque directly to you;

 

 
•
 
$78,500 will be paid to your RRSP account (BMO Nesbitt Burns Inc., RRSP Account
No. 37603059-16).

 

 
•
 
$15,000 will be paid by cheque to the law firm Grosman, Grosman & Gale, in
trust.

 

 
•
 
$67,710.58 shall be the amount withheld and remitted to the appropriate tax
authorities.

 
Additionally, you hereby acknowledge the transfer to you of the ownership of
your company car has been completed and that the Company has no obligations in
respect of such vehicle, including, without limitation, any repair, maintenance
or insurance costs. You also acknowledge that the fair market value of such
vehicle will be added to your T4 slip as a “taxable benefit”.



--------------------------------------------------------------------------------

 
Retirement Allowance
 
Provided that you are not in default of your non-competition obligations set
forth below, the Company will pay you the additional amount of $47,900 (the
“Retirement Allowance”) payable in a single lump sum on the first anniversary
date of the Release Date, less required withholdings. In the event of your death
prior to such anniversary date, the Retirement Allowance will be made to your
spouse or to such other person or persons as you may designate in a beneficiary
designation form filed with InterTAN.
 
Stock Options
 
You also acknowledge that, pursuant to the terms of the 1986 and 1996 Stock
Option Plans, that only those options that are vested as at the Retirement Date
are subsequently exercisable by you and that such exercise period expires on
April 26, 2003 in the case of grants designated as NSO’s (Non-qualified Stock
Options) and on July 26, 2002 in the case of grants designated as ISO’s
(Incentive Stock Options).
 
Non-Competition Covenant
 
You agree that for a two (2) year period commencing on the Release Date, you
will not, without the prior written consent of InterTAN, be employed or engaged
by or in any way participate in the ownership (of a material interest),
management, direction or control or provide, directly or indirectly, any
services to StarChoice Communications Inc., Rogers Communications Inc. or
RadioShack Corporation or any of their respective affiliated entities.
 
You agree that if you violate the foregoing covenant, you shall not be entitled
to, nor will InterTAN be obligated to pay, the Retirement Allowance. In the
event that Retirement Allowance has already been paid to you at the time the
covenant is violated, InterTAN shall have the right to recover from you the
Retirement Allowance previously paid to you.
 
Other Matters
 
Effective the Retirement Date, you agree to resign as an officer and director
(and any and all other positions, titles and authorities) of InterTAN, Inc.,
InterTAN Canada Ltd. or their respective subsidiaries or affiliated entities, as
the case may be, and will execute letters evidencing such resignations as are
appropriate.
 
You hereby acknowledge that you have and will continue to have a fiduciary
obligation to InterTAN after the Retirement Date to keep confidential and
proprietary all information that you possess relating to the business of
InterTAN, including, without limitation, vendor relationships and alliances,
business plans, strategic plans, marketing and merchandising initiatives,
personnel issues, organizational structure, design concepts and related
intellectual property matters; and further acknowledge that the disclosure to
any party of any or all of such information or other breach of such fiduciary
obligation will cause irreparable harm to InterTAN and that in the event



2



--------------------------------------------------------------------------------

 
of your disclosure or breach, InterTAN, in addition to any other remedies it may
have at law or in equity, will be entitled to obtain injunctive relief without
having to prove actual damages.
 
Your participation in the InterTAN, Inc.’s Group RRSP, Stock Purchase Plan,
Restricted Stock Unit Plan and Deferred Compensation Plan and in InterTAN Canada
Ltd.’s Employee Savings Plan will cease effective the Retirement Date. You
acknowledge that the Company continued the following Company benefits for an
eight (8) week period beginning on the Retirement Date: health, medical and
dental benefits, life insurance and short-term and long term disability
coverage. InterTAN has transferred or will transfer (to the extent that such
policies have not been cancelled as of the date hereof) to you or to such other
person as you may direct, any policy or policies of life insurance maintained by
InterTAN on your life, provided that the terms of such policy or policies permit
such a transfer and provided that you agree to bear any costs associated with
such transfer.
 
The terms of this letter will release InterTAN, Inc., InterTAN Canada Ltd., and
their respective directors, officers and affiliates from, and will be in full
and final satisfaction of, any and all obligations which InterTAN, Inc. or
InterTAN Canada Ltd. may have to you arising out of or in any way connected with
your employment by InterTAN, Inc. and InterTAN Canada Ltd. and the termination
of that employment, including, but not limited to, any obligations arising under
your employment letter dated September 10, 2001, InterTAN, Inc.’s Deferred
Compensation Plan and your Plan Agreement thereto dated November 1, 2001. The
terms of this letter also satisfy any and all obligations that InterTAN, Inc. or
InterTAN Canada Ltd. may have to you pursuant to the Employment Standards Act of
Ontario, including termination pay, severance pay and vacation pay, or any other
applicable statute or regulation.
 
Please signify your acceptance of the foregoing by signing and returning the
enclosed copy of this letter where indicated below.
 
Sincerely,
 
InterTAN, Inc.
 
/S/    BRIAN E. LEVY

--------------------------------------------------------------------------------

Brian E. Levy
President and Chief Executive Officer
 
*******
 
Accepted and agreed to this 25 day of July, 2002.
 
/S/    B. JOYCE RIDDELL

--------------------------------------------------------------------------------

    
/S/    HEINZ STIER

--------------------------------------------------------------------------------

Witness
    
Heinz Stier



3